Title: From John Adams to Robert R. Livingston, 25 July 1783
From: Adams, John
To: Livingston, Robert R.


          Sir
            The Hague July 25th: 1783.
          It is the general opinion here both among the Members of the States, and the Hotel de la France, that the Delays of the definitive Pacification, are contrived by the Court of London, in order to set all their Instruments at work, in this Republic, to induce it to renew its ancient connections with Great-Britain, particularly their Alliance offensive and Defensive, by which each Power was bound to furnish the other if attack’d a certain Number of ships and Troops. against this the patriotic Party is decided and they are now very well satisfied with the Grand Pensionary Bleiswick, because he openly and roundly takes their side, and the Court is said to be discontented with him for the same Reason There is, (no doubt,) an Intelligence, and Correspondence between the two Courts of London and the Hague, to bring about this Point. The Grand Pensionary told me yesterday that the Court of London desired it, and there were persons here who desired it, and he knew very well who they were: but that most certainly they would not carry their point. Van Berckel Vischer and Gyzelaer all assured me of the same, and added that the fear of this had determined them not to send a Minister to London, but to go through with the Negociation at Paris, altho’ they were all highly dissatisfied with the Conduct of France, and particularly with that of the Comte de Vergennes
          They all say, he has betrayed and deserted them, played them a very bad Trick (Tour) and violated his repeated promises to them. They dont in the least spare Mr Berenger and Mr: Merchant, who conduct the French affairs here in the Absence of the Duc de la Vauguion, but hold this Language openly and freely to them. These Gentlemen have sometimes found it hard to bear, and have winced and sometimes even threat’ned but the answer has been more mortifying still. “Do as you please Drive the Republick back into the Arms of England if you will, suppress all the Friends of France if you choose it,” and some of them have said “we will go to America.” They all say that France had the Power to have saved them, that the Acquisition of Tobago was no equivalent to France for the Loss of the Republick &c, &c, &c. They are all highly pleased with the Conduct of their own Ambassador Brantzen, with his Activity, Intelligence and Fidelity. They all say they would send a Minister to London to negotiate there, if they were sure of being able to carry an Election for a Man they could depend upon. But the Court here, would have so much Influence in the Choice, that the should run a risque of sending a Man who would insensibly lead them into a revival of the old Tyes, with England, which they say, is enslaving the Republick to that Kingdom.
          I learn here from all Quarters a Confirmation of what I had learned before at Paris, from Mr: Brantzen and the Duc de la Vauguion viz: that the Duke of Manchester, had given them no answer, nor Said a Word to them for Six Weeks in answer to the Propositions, they had made, among which, one was the offer of an equivalent for Negapatnam. They offered some establishments in Sumatra and Surat. lately the Duke of Manchester has receiv’d a Courier, and has given an Answer, that a real Equivalent might be accepted. No answer is given to any other Point, and this is vague, so that another Courier must go to London, & return. Parliament is now up, and perhaps the Ministry may now, be more attentive and less timorous.
          With great Respect I have the Honour / to be, Sir your most obedient & most / humble Servant
          John Adams
         